Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George H. Archibald appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Archibald’s civil rights action for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Archibald v. Masters, No. 5:12-cv-00095-MFU-BWC, 2013 WL 1748423 (W.D.Va. Apr. 23, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.